Casey2:17-cv-04429-ODW-E Document 59 Filed 06/10/19 Page 1lof2 Page ID#:579

oO Oo sO tT BR WH Ne

NM NHN NHN NH BR NOOR RO ee SO Stl Rell ele
~T1 A A fk WwW NY KH OC OO Oo + HD mA FR WH NP KK ©

28

MOorGaAn, LEWIS &
Bockius LLP
ATTORNEYS aT Lal
Los ANGELES

 

MORGAN, LEWIS & BOCKIUS LLP
Larry L. Turner (Admitted Pro Hac Vice)
larry.turner@ morganlewis.com

1701 Market Street

Philadelphia, PA 19103-2921

Tel: +1.215.963.5000

Fax: +1.215.963.5001

MORGAN, LEWIS & BOCKIUS LLP
Jason S. Mills, Bar No. 225126
jason.mills@ morganlewis.com
Joseph V. Marra III, Bar No. 238181
Jose h.marra@ morganlewis.com

0 South Grand Avenue
Twenty-Second Floor
Los Angeles, CA 90071-3132
Tel: +1.213.612.2500
Fax: +1.213.612.2501

Attomeys for Defendants

THE BOEING COMPANY; BOEING
DEFENSE, SPACE & SECURITY; BOEING
NETWORK & SPACE SYSTEMS

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

MICHAEL BRENT, an individual, Case No. 2:17-cv-04429-OQDW-E
Plaintiff, DECLARATION OF STEPHANIE L.
HERNANDEZ IN SUPPORT OF
VS. DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT OR, IN
THE BOEING COMPANY, a THE ALTERNATIVE, PARTIAL

Delaware corporation; BOEING SUMMARY JUDGMENT

DEFENSE, SPACE & SECURITY, a

division of BOEING, a business entity, | Judge:
form unknown; BOEING NETWOR Date:

& SPACE SYSTEMS, a part of Time:

BOEING DEFENSE, SPACE & Ctrm:

SECURITY, a business entity, form

unknown; and DOES 1-10, Case Filed:
Defendants.

 

 

DB2/ 36708751.1

Pretrial Conf.:
Trial Date:

Hon. Otis D. Wright II
July 15, 2019

1:30 p.m.

5D

June 14, 2017
August 19, 2019
September 24, 2019

DECLARATION OF STEPHANIE L. HERNANDEZ

2: 17-cv-04429-ODW-E

 
Cas

Oo co Ss A A Hh WwW Be

NN MN NY NN NY NY Ne ee Fe Re Se Se eS Se ee
~1 BD tra ££ WY NY KY OF OO SB ~+T HD nA fF WH VN KK OO

28

MorGAN, LEWIS &
Bockius LLP
ATTORNEYS AT Law
Los ANCELES

 

 

2:17-cv-04429-ODW-E Document 59 Filed 06/10/19 Page 2of2 Page ID #:580

DECLARATION OF STEPHANIE L. HERNANDEZ
I, Stephanie L. Hernandez, hereby declare as follows:

1. Tamcurrently employed by The Boeing Company (“Boeing”) in the
position of Assistant Corporate Secretary and Lead Paralegal for the Corporate
Secretary’s office, at Boeing’s headquarters in Chicago, Illinois. The matters stated
herein are of my personal knowledge. In my position with Boeing and as part of
my duties, I have access to and have reviewed documents related to Boeing’s
corporate structure as those documents are maintained by Boeing in the ordinary
course of business. If called as a witness, I could and would testify competently to
the matters set forth in this declaration. I submit this declaration in support of
Defendants’ Motion for Summary Judgment or, in the Alternative, Partial Summary
Judgment.

2. “The Boeing Company” is a legal entity and is the employer of
Michael Brent. Boeing Defense, Space & Security, and Boeing Network & Space
Systems, are not separate legal entities, but rather names of internal business units
within Boeing.

3. Boeing Defense, Space & Security and Boeing Network & Space
Systems are not the employers of Michael Brent.

I declare under penalty of perjury under the laws of the United States of

America that the foregoing is true and correct.

Executed this 10m day of June 2019, at Chicasé Illinois.

Stephanie L. Hernandez

 

1 DECLARATION OF STEPHANIE L. HERNANDEZ
2:17-cv-04429-ODW-E

DB2/ 36708751.1

 
